Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of burglary in the second degree (Penal Law § 140.25 [2]) and sentencing him as a second felony offender to a determinate term of incarceration of 10 years. The sentence is neither unduly harsh nor severe. Defendant’s remaining contentions are not preserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to review them as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of
*920Supreme Court, Monroe County, Ark, J. — Burglary, 2nd Degree.) Present — Green, J. P., Pine, Hayes, Scudder and Burns, JJ.